DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, 15, 19-20, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennatan et al (WO 2020143916).
With respect to claim 1 and 13, Bennatan teaches an error detector (page 3, 33-45, “By measuring the Euclidean distance between the sequence of projections and the actual observed signal trajectory, the likelihood can be estimated”) comprising: an input for monitoring a radio trajectory of a first object from a first radio signal (page 2, lines 45-49, “the second spatiotemporal datasets originate from a radio detection and ranging (RADAR)”) and an image trajectory of a second object from an image over an observation area (page 2, lines 42-44, “the first spatiotemporal datasets originate from a camera sensor”), a correlation module processor configured arranged to correlate the radio trajectory with the image trajectory based on a likelihood value obtained by computing a distance measured between points corresponding to time intervals along the radio trajectory and the image trajectory (page 2, lines 29-41, “a matching computation between the mappings of the plurality of first and second spatiotemporal object trajectories by employing a distance metric in order to calculate a similarity between each pair of mappings of first and second spatiotemporal object trajectories”) an error processor configured arranged to determine an error vector between the radio trajectory and the image trajectory (page 2, lines 29-41, “a matching computation between the mappings of the plurality of first and second spatiotemporal object trajectories by employing a distance metric in order to calculate a similarity between each pair of mappings of first and second spatiotemporal object trajectories”); and an output arranged configured to transmit the error vector (page 2, lines 29-41, “outputting an outcome of the matching computation”)
With respect to claim 1 and 13, While Bennatan does not teach the error vector for use in determining an estimated trajectory of a target based on a target trajectory from a second radio signal, the error vector merely has an intended use to be used in determining an estimated trajectory of a target. The determining of an estimated trajectory is not positively being claim in claim 1 or 13 and is therefore not part of the error detector.
With respect to claim 5 and 15, Bennatan teaches a trainer comprising: an input for monitoring a radio trajectory of a first object from a first radio signal (page 2, lines 45-49, “the second spatiotemporal datasets originate from a radio detection and ranging (RADAR)”) and an image trajectory of a second object from an image over an observation area (page 2, lines 42-44, “the first spatiotemporal datasets originate from a camera sensor”), a correlation module processor configured arranged to correlate the radio trajectory with the image trajectory based on a likelihood value obtained by computing a distance measured between points corresponding to time intervals along the radio trajectory and the image trajectory (page 2, lines 29-41, “a matching computation between the mappings of the plurality of first and second spatiotemporal object trajectories by employing a distance metric in order to calculate a similarity between each pair of mappings of first and second spatiotemporal object trajectories”), a training module processor configured arranged to train a machine learning algorithm based on the radio trajectory and the image trajectory (page 2, lines 29-41,“a matching computation between the mappings of the plurality of first and second spatiotemporal object trajectories by employing a distance metric in order to calculate a similarity between each pair of mappings of first and second spatiotemporal object trajectories”); and an output configured arranged to transmit the trained machine learning algorithm (page 2, lines 29-41, “outputting an outcome of the matching computation”) 
With respect to claim 5 and 15, While Bennatan does not teach the trained machine learning algorithm for use in determining an estimated trajectory of a target based on radio signal measurements, the trained machine learning algorithm merely has an intended use to be used in determining an estimated trajectory of a target. The determining of an estimated trajectory is not positively being claim in claim 5 or 15 and is therefore not part of the trainer.
With respect to claim 19 and 20, Bennatan teaches a non-transitory computer readable medium including instructions stored thereon that when executed by a processor, cause the processor to perform the method of Claim 13 or 15 (page 5, lines 6-12, “processing circuitry, configured to: generating a plurality of first spatiotemporal object trajectories and a plurality of second spatiotemporal object trajectories)
With respect to claim 23, Bennatan teaches the error vector is formed of values measured between points corresponding to discrete intervals along the radio trajectory and the image trajectory (page 5, lines 6-12, “counting a predetermined number of camera frames, and buffering data from a RADAR/LIDAR corresponding to a time interval according to the predetermined number of camera frames”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennatan as applied to claims 1 or 13 above, and further in view of Johnson (US 20160320476).
With respect to claim 2 and 6, Johnson teaches the input is arranged to determine the radio trajectory by at least one of angle of arrival measurement or time of arrival measurement (para 40, “Radar measurements that are typically made are in spherical coordinates, being range (distance), elevation angle and azimuth angle and can be readily transformed to linear (Euclidian) coordinates in the radar coordinate system, and also to the world coordinate system’). It would have been obvious to modify Bennatan to include the input is arranged to determine the radio trajectory by at least one of angle of arrival measurement or time of arrival measurement because it is merely a substation of the radar tracking algorithm of Bennatan with the radar tracking algorithm of Johnson that yields a predictable radar tracking device.
With respect to claim 4 and 14, Johnson teaches the error module is arranged to determine a spatial error array by spatially interpolating the error vector over the entire observation area (para 137, “Differences include rotational and translational offsets as well as measurement errors. Offsets may be due to residual errors in the relative alignment between the camera 0002 and radar 0001, as well as offsets in the calibration of the radar's electronic response to its mechanical body, and other systematic errors’). It would have been obvious to modify Bennatan to include the error module is arranged to determine a spatial error array by spatially interpolating the error vector over the entire observation area because it is merely a substitution of a well-known method determining the different of image and radar trajectories of Bennatan with the method determining the different of image and radar trajectories of Johnson to yield a predictable object tracking device.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennatan as applied to claims 1  above, and further in view of Tuxen (US 20160320476)
With respect to claim 3, Tuxen teaches the input is arranged to determine the image trajectory based on image depth analysis (para 59-61, " the element at the position correlated to the indicated position could have a visible part having a predetermined size, and the receiving means could then comprise means for: [0060] a) determining, from the indicated position in the image, an angle to the indicated element and [0061] b) determining, from the image, a distance from a predetermined position to the indicated element by correlating an extent of the visible part in the image with the predetermined size thereof, the receiving means being adapted to determine the corresponding position on the basis of the angle and the distance”). It would have been obvious to modify Bennatan to include the input is arranged to determine the image trajectory based on image depth analysis the input is arranged to determine the image trajectory based on image depth analysis because it would allow Bennatan to track the target in 3 dimensions in the image device and correlation the results with the 3 dimension track of the radar leading to a more accurate tracking.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennatan in view of Johnson as applied to claims 6 above, and further in view of Tuxen (US 20160320476)
With respect to claim 7, Tuxen teaches the input is arranged to determine the image trajectory based on image depth analysis (para 59-61, " the element at the position correlated to the indicated position could have a visible part having a predetermined size, and the receiving means could then comprise means for: [0060] a) determining, from the indicated position in the image, an angle to the indicated element and [0061] b) determining, from the image, a distance from a predetermined position to the indicated element by correlating an extent of the visible part in the image with the predetermined size thereof, the receiving means being adapted to determine the corresponding position on the basis of the angle and the distance”). It would have been obvious to modify Bennatan in view of Johnson to include the input is arranged to determine the image trajectory based on image depth analysis the input is arranged to determine the image trajectory based on image depth analysis because it would allow Bennatan to track the target in 3 dimensions in the image device and correlation the results with the 3 dimension track of the radar leading to a more accurate tracking.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennatan in view of Johnson as applied to claims 6 above, and further in view of Martinez-Canales (WO 2018222904).
With respect to claim 8, Martinez-Canales teaches the machine learning
algorithm comprises a support vector machine or a neural network (para 32, “a quotation-
based deep convolutional neural network implemented by Al compute engine”). IT would have been obvious to modify Bennatan in view of Johnson to include the machine learning
algorithm comprises a support vector machine or a neural network because it is merely one of multiple methods to implement the machine learning algorithm of Bennatan to yield a predictable object tracker. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennatan as applied to claims 15 above, and further in view of Martinez-Canales (WO 2018222904).
With respect to claim 16, Martinez-Canales teaches the machine learning
algorithm comprises a support vector machine or a neural network (para 32, “a quotation-
based deep convolutional neural network implemented by Al compute engine”). IT would have been obvious to modify Bennatan to include the machine learning
algorithm comprises a support vector machine or a neural network because it is merely one of multiple methods to implement the machine learning algorithm of Bennatan to yield a predictable object tracker. 
Allowable Subject Matter
Claims 9-12, 17-18, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Johnson (US 20160320476), Bennatan (WO 2020143916), and Tuxen (US 20160313441) do not teach nor make obvious (claim 9, 11) an estimation module processor configured arranged to determine an estimated trajectory of the target by correcting the target trajectory from the second radio signal using the error vector, (claim 17) determining an estimated trajectory of the target by correcting the target trajectory from the second radio signal using the error vector, (claim 18) applying the second radio signal measurements to the machine learning algorithm to obtain the estimated trajectory of the target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-8, 13-16, 19-20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648